Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicants have canceled claims 1-46 in the amendment filed on June 2, 2022.  The claims 47-48 are considered allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula 
    PNG
    media_image1.png
    165
    285
    media_image1.png
    Greyscale
and a compound having the Formula 
    PNG
    media_image2.png
    184
    311
    media_image2.png
    Greyscale
. The closest prior art is Glick, et al. (WO 2018/152396 A1) which teaches the compound 
    PNG
    media_image3.png
    141
    242
    media_image3.png
    Greyscale
  and 
    PNG
    media_image4.png
    154
    250
    media_image4.png
    Greyscale
but does not teach a 2HCl hydrate form of the compound  
    PNG
    media_image3.png
    141
    242
    media_image3.png
    Greyscale
as seen in the instant claimed invention. The hydrate forms of above compounds having the above Formulae are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626